
	
		II
		Calendar No. 552
		109th CONGRESS
		2d Session
		S. 2568
		[Report No. 109–309]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 6, 2006
			Mr. Sarbanes (for
			 himself, Mr. Warner,
			 Mr. Allen, Ms.
			 Mikulski, Mr. Biden,
			 Mr. Carper, Mr.
			 Santorum, and Mr. Specter)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			July 31, 2006
			Reported by Mr.
			 Domenici, with an amendment
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To amend the National Trails System Act to
		  designate the Captain John Smith Chesapeake National Historic
		  Trail.
	
	
		1.Short titleThis Act may be cited as the
			 Captain John Smith Chesapeake National
			 Historic Trail Designation Act.
		2.Addition to National
			 Scenic and National Historic TrailsSection 5(a) of the National Trails System
			 Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:
			
				(25)Captain John
				Smith Chesapeake National Historic Trail
					(A)In
				generalThe Captain John
				Smith Chesapeake National Historic Trail, a series of water routes extending
				approximately 3,000 miles along the Chesapeake Bay and the tributaries of the
				Chesapeake Bay in the States of Virginia, Maryland, Pennsylvania, and Delaware,
				and in the District of Columbia, that traces the 1607 and 1608 voyages of
				Captain John Smith to chart the land and waterways of the Chesapeake
				Bay.
					(B)MapA map generally depicting the trail shall
				be on file and available for public inspection in the appropriate offices of
				the National Park Service.
					(A)In
				generalThe Captain John Smith Chesapeake National Historic
				Trail, a series of water routes extending approximately 3,000 miles along the
				Chesapeake Bay and the tributaries of the Chesapeake Bay in the States of
				Virginia, Maryland, and Delaware, and in the District of Columbia, that traces
				the 1607–1609 voyages of Captain John Smith to chart the land and waterways of
				the Chesapeake Bay, as generally depicted on the map entitled Captain
				John Smith Chesapeake National Historic Trail Map MD, VA, DE, and DC,
				numbered P–16/80000 (CAJO), and dated May 2006.
					(B)MapThe map referred to in subparagraph (A)
				shall be on file and available for public inspection in the appropriate offices
				of the National Park Service.
					(C)AdministrationThe trail shall be administered by the
				Secretary of the Interior—
						(i)in coordination with—
							(I)the Chesapeake Bay Gateways and Watertrails
				Network authorized under the Chesapeake Bay Initiative Act of 1998 (16 U.S.C.
				461 note; 112 Stat. 2961); and
							(II)the Chesapeake Bay Program authorized under
				section 117 of the Federal Water Pollution Control Act (33 U.S.C. 1267);
				and
							(ii)in consultation with—
							(I)other Federal, State, tribal, regional, and
				local agencies; and
							(II)the private sector.
							(D)Land
				acquisitionThe United States
				shall not acquire for the trail any land or interest in land outside the
				exterior boundary of any federally-managed area without the consent of the
				owner of the land or interest in
				land.
					.
		
	
		July 31, 2006
		Reported with an amendment
	
